Acknowledgment
The amendment filed on July 5, 2022, responding to the Office Action mailed on April 4, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 and 3-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the method of claim 1 comprising: radiating the laser beam from the moving path toward a first end point defined inside the hole formation area.
Claims 3-10 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 11, the prior art does not disclose the method of claim 10 comprising forming a first end cutting line inside the hole formation area, comprising: removing at least a portion of the work substrate from the moving path to a first end point defined inside the hole formation area by radiating the laser beam to a direction from the moving path toward the first end point; and removing the hole formation area from the preliminary set module to form a set module in which a module hole is defined, wherein one end of the first start cutting line and one end of the first end cutting line overlap with each other on the moving path.
Claims 12-20 depend directly or indirectly on claim 11 and are allowable on that basis.
Regarding claim 21, the prior art fails to disclose the method of claim 21 wherein the laser beam rotates along the moving path multiple times in the radiating of the laser beam along the moving path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893